5DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-20 have been examined and rejected. This Office action is responsive to the amendment filed on July 19, 2022, which has been entered in the above identified application.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 6, 7, 10, 15, 16, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7, 8, 9, 15, 16, and 17 of co-pending Application No. 17/005010 (reference application) in view of Leonardi et al (Pub. No. US 2017/0039387). 
	Below is a table outlining claims 1, 6, and 7 of the instant application and how it pertains to claims 1, 7, and 8 of co-pending Appilcation 17/005010. Claims 10, 15, and 16 contain similar limitations and are not patentably distinct from claims 9, 15, and 16 of the co-pending Application. Claim 19 contains similar limitations as claim 1 and is not patentably distinct from claim 17 of the co-pending Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 16/987171
Co-pending Application 17/005010
Claim 1
Claim 1
1. A method, comprising: providing, to a client device, configuration data specifying a set of whitelisted user interface elements of a publisher, each whitelisted user interface element being a user interface element from which content is eligible to be collected and transmitted from the client device;
1. A method, comprising: providing, to a client device, configuration data specifying a set of rules for respective views in a set of views of a publisher, wherein the rule for a view defines whether the view is an eligible view for which content of the view is eligible to be collected and transmitted from the client device and, if the view is an eligible view, whether the content presented by the view is required to be masked by the client device prior to transmitting the content presented by the view from the client device;
receiving, from the client device and for a user session in which a user interacted with one or more user interfaces of the publisher, event data including:
receiving, from the client device and for a user session in which a user interacted with one or more user interfaces of the publisher, user interface data including:
interface data specifying a structure of the one or more user interfaces presented during the user session; 
view data specifying a structure of the one or more user interfaces presented during the user session;
user interaction data specifying user interactions with the one or more user interfaces; and
user interaction data specifying user interactions with the one or more user interfaces; and 
content of one or more first presented user interface elements that (i) were presented by the one or more user interfaces and (ii) match a whitelisted user interface element specified by the configuration data, wherein the client device does not provide content of one or more second presented user interface elements that do not match any whitelisted user interface elements specified by the configuration data; and
content of one or more first presented user interface elements that (i) were presented by the one or more user interfaces and (ii) were generated from a first view for which a corresponding rule specified by the configuration data defines that the view is an eligible rule and that the content presented by the first view is not required to be masked by the client device, wherein the application does not provide content of one or more second presented user interface elements that were generated from a second view for which a corresponding rule defines that the view is not an eligible view;
for each second user interface element that does not match any whitelisted user interface elements specified by the configuration data, a presentation size of an object that includes the content of the second user interface element; and
generating a respective masking element for each second presented user interface element; and
generating, based on the event data, playback of the user session that presents the one or more user interfaces, the content of the one or more first presented user interface elements, the user interactions with the one or more user interfaces, and, for content of the one or more second user interface elements, a masking element that (i) represents the content of the second user interface element while masking actual content of the second user interface element and (ii) is sized to fit within a recreation of the second user interface element based on the recorded size of the object that includes the second user interface element.
generating, based on the user interface data, playback of the user session that presents the one or more user interfaces, the content of the one or more first presented user interface elements, the user interactions with the one or more user interfaces, and, for content of the one or more second presented user interface elements, the respective masking element for each second user interface element.


Claim 6
Claim 7
6. The method of claim 1, further comprising: detecting, during the playback of the user session, a user interaction with a user interface being presented by at least one of the one or more user interfaces in the playback of the user session; and
7. The method of claim 1, further comprising: detecting, during the playback of the user session, a user interaction with a given user interface element being presented by at least one of the one or more user interfaces in the playback of the user session; and
in response to detecting the user interaction, changing a whitelist status of the user interface element, wherein the whitelist status specifies whether the content item includes content to be collected from the client device.
in response to detecting the user interaction, modifying a corresponding rule for a given view used to generate the given user interface element.


Claim 7
Claim 8
7. The method of claim 6, wherein changing the whitelist status of the content item comprises: determining, from the interface data specifying the structure of the user interface that includes the user interface element, a field that includes content of the user interface element;
8. The method of claim 7, wherein modifying the corresponding rule for the given view comprises:
whenever the field is on a whitelist that specifies the whitelisted content, removing the field from the whitelisted content; and
whenever the corresponding rule for the given view defines that the given view is an eligible view, modifying the rule to define that the given view is not an eligible view; and
whenever the field is not on the whitelist that specifies the whitelisted content, adding the field to the whitelist.
whenever the corresponding rule for the given view defines that the given view is not an eligible view, modifying the corresponding rule for the given view to define that the given view is an eligible view.


Claim 1 of co-pending application ‘010 does not expressly teach that the set of rules specify whitelisted user interface elements from which content is eligible to be collected and transmitted to the client device; that the user interface data received from the client device match a whitelisted user interface element specified by the configuration data, wherein the client device does not provide content of one or more second presented user interface elements that do not match any whitelisted user interface elements specified by the configuration data; that the user interface data received from the client device includes a presentation size of an object for each second user interface element that does not match any whitelisted user interface elements specified by the configuration data; and that the masking element (ii) is sized to fit within a recreation of the second user interface element based on the recorded size of the object that includes the second user interface element.
Leonardi discloses partially masking received content from one or more servers in accordance with a policy for a user and with the persons or objects appearing in the content, and providing the masked content to the user [paragraph 35]. A privacy-related database comprises information related to of persons or objects to be displayed or not to be displayed, and a permission level [paragraph 55, lines 1-6]. A whitelist includes what types of data a certain user may see [paragraph 55, lines 6-11]. A decision engine receives the content and metadata, and in accordance with the policy, may determine which areas of the data should be masked [paragraphs 60, 70-73]. Metadata associated with the privacy-related information may be identified within the content, and includes identification of objects appearing in the whitelist and determining a size and location within an image [paragraph 71]. The content and decisions as taken by the decision engine are sent to a masking engine for performing the masking, for example by creating an overlay of the data, for example each image, and irremovably associating the overlay with the image, for example by replacing parts of the image with masked parts [paragraph 62, lines 1-6; paragraph 74]. Since the masking engine creates the overlay masking the parts of the content in accordance with the policy and with the metadata [paragraph 97] which includes the size and location of objects within the image [paragraph 71], the overlays would be sized according to the sizes of appropriate objects. The overlaid image may then be provided to user application and displayed [paragraph 62, lines 6-8; paragraph 75]. This may be used to provision text [paragraph 65, lines 9-11]. This would help prevent privacy information from being leaked. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a whitelist of user interface elements from which user interface data is received, and obtain, for the interface elements not included on the whitelist, metadata including the size and location of objects within the content for use in creating overlays to mask such interface elements, as taught by Leonardi. This would help prevent privacy information from being leaked.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6, 9-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over White et al (Pub. No. US 2019/0146616), in view of Woodthorpe et al (U.S. Patent No. 10,996,966), and further in view of Leonardi et al (Pub. No. US 2017/0039387).

Claims 1-6, 9 (Method)
Claims 10-15, 18 (System)
Claims 19-20 (Computer Readable Medium)
7-1.	Regarding claims 1, 10, and 19, White teaches the claim comprising: providing, to a client device, configuration data, by disclosing that a client computer receives a tracking script from a tracking server [paragraphs 58, 64].
	White teaches... receiving, from the client device and for a user session in which a user interacted with one or more user interfaces of the publisher, event data including: interface data specifying a structure of the one or more user interfaces presented during the user session, by disclosing that the tracking script is executed and data generated by user interaction with a webpage are captured and processed [paragraphs 66, 70] including capturing data to recreate the website as actually seen by the user [paragraph 72].
White teaches that the event data including user interaction data specifying user interactions with the one or more user interfaces, by disclosing capturing interaction data including a user’s movements and selections of a pointing device, touch events, entry of text in or selection of menus, buttons, checkboxes, password fields, tables or SELECT fields, data related to the completion of forms or query boxes including initial values of form or text fields, and navigation [paragraph 67].
White teaches that the event data including content of one or more first presented user interface elements that (i) were presented by the one or more user interfaces..., wherein the client device does not provide content of one or more second presented user interface elements, by disclosing capturing data to recreate the website as actually seen by the user [paragraph 72] and masking personally identifiable information in web pages as the contents of the documents are captured and recorded by recognizing HTML elements bearing tags identifying personally-identifiable information and removing such personal information content prior to sending it to tracking server [paragraphs 73-74]
White teaches... generating, based on the event data, playback of the user session that presents the one or more user interfaces, the content of the one or more first presented user interface elements, the user interactions with the one or more user interfaces, by disclosing receiving a user request for playback of a tracking record from a replay server [paragraph 115], receiving a request for the original webpage and a request for the tracking script [paragraph 120], and executing the tracking script [paragraph 121] to recreate an interaction visualization of a user’s interaction with a webpage from interaction data received from the tracking server and playing back an interaction visualization [paragraph 122].
White teaches generating, for content of the one or more second user interface elements, a masking element that (i) represents the content of the second user interface element while masking actual content of the second user interface element, by disclosing masking personally identifiable information in web pages [paragraphs 73-74].
White does not expressly teach the configuration data specifying a set of whitelisted user interface elements of a publisher, each whitelisted user interface element being a user interface element from which content is eligible to be collected and transmitted from the client device;... the event data including content of one or more first presented user interface elements that (ii) match a whitelisted user interface element specified by the configuration data, wherein the client device does not provide content of one or more second presented user interface elements that do not match a whitelisted user interface element specified by the configuration data. Woodthorpe discloses a system that observes the user’s interactions with various UI elements during an interface navigation process in a browser application and stores information about the interactions the user is performing and the UI elements on which they are performed [column 1, lines 47-52]. A subset of interactions may be identified that are more significant to the recording process than others, and such a subset can be determined based on a whitelist [column 7, lines 49-62]. This would save processing power by only capturing relevant interface elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include with the tracking script of White, a set of whitelist user interface elements from which data should be captured, as taught by Woodthorpe. This would save processing power by only capturing relevant interface elements.
White-Woodthorpe do not expressly teach for each second user interface element that does not match any whitelisted user interface elements specified by the configuration data, a presentation size of an object that includes the content of the second user interface element;... and for content of the one or more second user interface elements, a masking element that (ii) is sized to fit within a recreation of the second user interface element based on the recorded size of the object that includes the second user interface element. Leonardi discloses partially masking received content from one or more servers in accordance with a policy for a user and with the objects appearing in the content, and providing the masked content to the user [paragraph 35]. A privacy-related database comprises information related to objects to be displayed or not to be displayed, and a permission level [paragraph 55, lines 1-6]. A whitelist includes what types of data a certain user may see [paragraph 55, lines 6-11]. A decision engine receives the content and metadata, and in accordance with the policy, may determine which areas of the data should be masked [paragraphs 60, 70-73]. Metadata associated with the privacy-related information may be identified within the content, and includes identification of objects appearing in the whitelist and determining a size and location within an image [paragraph 71]. The content and decisions as taken by the decision engine are sent to a masking engine for performing the masking, for example by creating an overlay of the data, for example each image, and irremovably associating the overlay with the image, for example by replacing parts of the image with masked parts [paragraph 62, lines 1-6; paragraph 74]. Since the masking engine creates the overlay masking the parts of the content in accordance with the policy and with the metadata [paragraph 97] which includes the size and location of objects within the image [paragraph 71], the overlays would be sized according to the sizes of appropriate objects. The overlaid image may then be provided to user application and displayed [paragraph 62, lines 6-8; paragraph 75]. This may be used to provision text [paragraph 65, lines 9-11]. This would help prevent privacy information from being leaked. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain, for interface elements of White-Woodthorpe not included on the whitelist, metadata including the size and location of objects within the content for use in creating overlays to mask such interface elements, as taught by Leonardi. This would help prevent privacy information from being leaked.

7-2.	Regarding claims 2, 11, and 20, White-Woodthorpe-Leonardi teach all the limitations of claims 1, 10, and 19 respectively, wherein the configuration data specifies, for each whitelisted user interface element, a given field within a given set of tags, by disclosing capturing interaction data including a user’s movements and selections of a pointing device, touch events, entry of text in or selection of menus, buttons, checkboxes, password fields, tables or SELECT fields, data related to the completion of forms or query boxes including initial values of form or text fields, and navigation [White, paragraph 67].

7-3.	Regarding claims 3 and 12, White-Woodthorpe-Leonardi teach all the limitations of claims 2 and 11 respectively, wherein a presented user interface element matches a whitelisted user interface element whenever the presented user interface element is defined by the given field of the given set of tags, by disclosing that a whitelist of interface elements is used to determine which interface elements to capture [Woodthorpe, column 7, lines 49-62]. 

7-4.	Regarding claims 4 and 13, White-Woodthorpe-Leonardi teach all the limitations of claims 2 and 11 respectively, wherein the given set of tags comprises tags of a document object model that represents, for each of the one or more user interfaces, the structure of the user interface, by disclosing capturing a document object model (DOM) describing the webpage itself [White, paragraph 72].

7-5.	Regarding claims 5 and 14, White-Woodthorpe-Leonardi teach all the limitations of claims 2 and 11 respectively, wherein one or more user interfaces comprise Hypertext Markup Language (HTML) documents and the given set of tags comprise HTML tags, by disclosing that the webpage includes a document written in a markup language such as HTML [White, paragraph 25] from which interaction data input by a user n the process of interacting with the webpage is recorded [White, paragraph 38].

7-6.	Regarding claims 6 and 15, White-Woodthorpe-Leonardi teach all the limitations of claims 1 and 10 respectively. White-Woodthorpe teach the claim further comprising: detecting, during the playback of the user session, a user interaction with a user interface being presented by at least one of the one or more user interfaces in the playback of the user session; and in response to detecting the user interaction, changing a whitelist status of the user interface element, wherein the whitelist status specifies whether the content item includes content to be collected from the client device, by disclosing using a machine learning model trained on data from previous interface interaction and interface navigation recording data to whitelist interface interactions [Woodthorpe, column 7, line 62 to column 8, line 3]. This would cause interface elements not previously whitelisted to be added based on user interaction with the interface element.

7-7.	Regarding claims 9 and 18, White-Woodthorpe-Leonardi teach all the limitations of claims 1 and 10 respectively, wherein providing, to a client device, configuration data specifying a set of whitelisted user interface elements comprises: receiving, from the client device, a request for the configuration data in response to the application loading one of the one or more user interfaces, by disclosing that when the webpage is received, the user web browser requests tracking script from the tracking server [Woodthorpe, paragraphs 61-62].
	White-Woodthorpe-Leonardi teaches in response to receiving the request, providing the configuration data, by disclosing that after requesting the tracking script from the tracker server [Woodthorpe, paragraph 62], receiving the tracking script [Woodthorpe, paragraph 64].

8.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over White et al (Pub. No. US 2019/0146616), in view of Woodthorpe et al (U.S. Patent No. 10,996,966), in view of Leonardi et al (Pub. No. US 2017/0039387), and further in view of Austin et al (Pub. No. US 2019/0236310).

8-1.	Regarding claims 7 and 16, White-Woodthorpe-Leonardi teach all the limitations of claims 6 and 15 respectively. White-Woodthorpe-Leonardi do not expressly teach wherein changing the whitelist status of the content item comprises: determining, from the interface data specifying the structure of the user interface that includes the user interface element, a field that includes content of the user interface element; whenever the field is on a whitelist that specifies the whitelisted content, removing the field from the whitelisted content; and whenever the field is not on the whitelist that specifies the whitelisted content, adding the field to the whitelist. Austin discloses providing a whitelist that is a user-defined list of defined entities that should be permitted to be included within a data set [paragraph 29, lines 1-5].  Elements that are contained in the whitelist may be modified [paragraph 34, lines 1-7]. This would give the user a higher level of control over permitted entities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow manual modification of the whitelist, as taught by Austin. This would give the user a higher level of control over permitted entities.

9.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over White et al (Pub. No. US 2019/0146616), in view of Woodthorpe et al (U.S. Patent No. 10,996,966), in view of Leonardi et al (Pub. No. US 2017/0039387), and further in view of Ramamurthy (Pub. No. US 2021/0200886).

9-1.	Regarding claims 8 and 17, White-Woodthorpe-Leonardi teach all the limitations of claims 1 and 10 respectively. White-Woodthorpe-Leonardi do not expressly teach wherein generating playback of the user session comprises: identifying, in the interface data specifying the structure of the one or more user interfaces presented during the user session, tags for a given second user interface element; determining the presentation size of the object that includes content of the given second user interface element; and sizing the masking element that represents the content of the given second user interface element based on the presentation size of the object. Ramamurthy discloses a system for obfuscating sensitive data to prevent screen capture [paragraph 33]. An obfuscation module comprises code that when executed, cause a client device to conceal, empty, or otherwise obfuscate data displayed with respect to certain data fields [paragraph 37, lines 1-5]. The obfuscation module may identify particular areas of the display in which the data resides, including the particular location within a GUI as well as a particular size and/or shape [paragraph 37, lines 12-20]. An obstruction layer of a size and shape sufficient to conceal the sensitive data may be generated and placed in the location of the sensitive data such that it is displayed over the sensitive data [paragraph 38]. This would ensure that such data is protected from view. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the masking element of White-Woodthorpe-Leonardi to an appropriate size, as taught by Ramamurthy. This would ensure that such data is protected from view.

Response to Arguments
10.	The Examiner acknowledges the Applicant’s amendments to claims 1, 8, 10, 17, and 19.
	Regarding independent claim 1, Applicant alleges that White et al (Pub. No. US 2019/0146616), in view of Woodthorpe et al (U.S. Patent No. 10,996,966) do not teach “receiving ... event data including... for each second user interface element that does not match any whitelisted user interface elements specified by the configuration data, a presentation size of an object that includes the content of the second user interface element” and “generating, based on the event data, playback of the user session that presents ..., for content of the one or more second user interface elements, a masking element that ... is sized to fit within a recreation of the second user interface element based on the recorded size of the object that includes the second user interface element,” as has been amended to the claim. Examiner has rejected claim 1 under 35 U.S.C. 103 as being unpatentable over White et al (Pub. No. US 2019/0146616), in view of Woodthorpe et al (U.S. Patent No. 10,996,966), and further in view of Leonardi et al (Pub. No. US 2017/0039387). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
	Similar arguments have been presented for independent claims 10 and 19 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-9, 11-18, and 20 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 10, and 19. However, as discussed above, White, in view of Woodthorpe, and further in view of Leonardi are considered to teach claims 1, 10, and 19, and consequently, claims 2-9, 11-18, and 20 are rejected.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178